Matter of Brooks v Vance (2016 NY Slip Op 07414)





Matter of Brooks v Vance


2016 NY Slip Op 07414


Decided on November 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2016

Tom, J.P., Sweeny, Richter, Manzanet-Daniels, Webber, JJ.


2170 1184/14 -4137

[*1]In re Calvin Brooks, Petitioner,
vCyrus R. Vance, Jr., etc., et al., Respondents.


Calvin Brooks, petitioner pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for Cyrus R. Vance, Jr., respondent.
Eric T. Schneiderman, Attorney General, New York (Michael J. Siudzinski of counsel), for Ellen Biben, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: NOVEMBER 10, 2016
CLERK